Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1, illustrated in Fig.1 in the reply filed on 05/26/2022 is acknowledged. The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application. This is found persuasive; therefore, the election/restrictions mailed on 03/28/2022 has been fully withdrawn.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein the circuit source/drain regions of the internal integrated circuit are in a circuit N- well region, and 
a maximum depth of the circuit N-well region is the same as a maximum depth of the second N-well region”, as recited in claim 14.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 5, 6, and 17, is a relative term which renders the claim indefinite.  The term “about" was found indefinite where was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term “about”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (U.S. 2011/0292553 A1, hereinafter refer to Son) in view of Lai et al. (U.S. 2013/0207179 A1, hereinafter refer to Lai).
Regarding Claim 1: Son discloses a semiconductor device (see Son, Figs.1 and 3 as shown below and ¶ [0005]) comprising: 

    PNG
    media_image1.png
    442
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    707
    773
    media_image2.png
    Greyscale

a substrate (SUB) (see Son, Fig.3 as shown above); 
a separation region (IS) in the substrate (SUB) (see Son, Fig.3 as shown above); 
an electrostatic discharge protection element (120) (see Son, Fig.1 as shown above and ¶ [0064]- ¶ [0065]); 
an internal integrated circuit (110) electrically connected to the electrostatic discharge protection element (120) (see Son, Fig.1 as shown above and ¶ [0064]- ¶ [0065]); and 
a first pad (CL1/CL2/SL) and a second pad (CL1/CL2/SL) electrically connected to the electrostatic discharge protection element (120) and the internal integrated circuit (110) (see Son, Fig.1 as shown above and ¶ [0064]- ¶ [0065]), 
wherein the electrostatic discharge protection element (120) comprises: 
a P-well region (220) in the substrate (SUB) (see Son, Fig.3 as shown above and ¶ [0073]); 
a gate electrode (290) having a first side surface and a second side surface, opposing each other, on the substrate (SUB) (see Son, Fig.3 as shown above and ¶ [0068]);
a gate dielectric layer (280) between the gate electrode (290) and the substrate (SUB) (see Son, Fig.3 as shown above and ¶ [0068]); 
a first region (D) adjacent to the first side surface of the gate electrode (290) in the substrate (SUB) (see Son, Fig.3 as shown above); and 
a second region (S) adjacent to the second side surface of the gate electrode (290) in the substrate (SUB) (see Son, Fig.3 as shown above), and
wherein the first region (D) and the second region (S) have N-type conductivity (see Son, Fig.3 as shown above and ¶ [0067]- ¶ [0068]),
the first region (D) includes a first N-well region (210) in the substrate (SUB), a second N- well region (210, note: the separable second N- well region and first N-well region is obvious over the integral N-well region 210 because making separable second N- well region and first N-well region is not sufficient by itself to patentably distinguish over an otherwise integral N-well region 210 unless there are new or unexpected results) in the first N-well region, a first impurity region (241) overlapping the second N-well region (210) in the first N-well region (210) in a vertical direction, and a second impurity region (243) in the first impurity region (241) (see Son, Fig.3 as shown above and ¶ [0067]- ¶ [0068]), 
the second region (S) includes a third impurity region (245) in the substrate (SUB) and a fourth impurity region (247) in the third impurity region (245) (see Son, Fig.3 as shown above and ¶ [0067]- ¶ [0068]), 2Atty. Dkt. No. 15202-000174-US U.S. Application No. 16/986,533 
the vertical direction is perpendicular to an upper surface of the substrate (SUB) (see Son, Fig.3 as shown above), and 
a distance between the upper surface of the substrate (SUB) and a lower surface of the second N-well region (210) is greater than a distance between the upper surface of the substrate (SUB) and a lower surface of the separation region (IS) (see Son, Fig.3 as shown above).  
Son is silent upon explicitly disclosing a separable N-well regions for NMOS transistor, wherein the first region includes a first N-well region in the substrate, a second N- well region in the first N-well region.
Before effective filing date of the claimed invention the disclosed separable N-well region for NMOS transistor were known in order to obtain superior ESD performance.
For support see Lai, which teaches a separable N-well regions (170/175) for NMOS transistor/first polarity type device, wherein the first region (D) includes a first N-well region (170) in the substrate (105/160), a second N- well region (175) in the first N-well region (170) (see Lai, Fig.1 as shown below, ¶ [0003], ¶ [0021],¶ [0026], ¶ [0031], ¶ [0033], ¶ [0035], and ¶ [0038]- ¶ [0039]).

    PNG
    media_image3.png
    642
    849
    media_image3.png
    Greyscale

Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Son and Lai to enable a separable N-well regions (170/175) for NMOS transistor/first polarity type device, wherein the first region (D) includes a first N-well region (170) in the substrate (105/160), a second N- well region (175) in the first N-well region (170) step of Son to be performed according to the teachings of Lai because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed separable N-well regions (170/175) step of Son and art recognized suitability for obtain superior ESD performance has been recognized to be motivation to combine.   MPEP § 2144.07.
Regarding Claim 2: Son as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Son and Lai further teaches wherein a doping concentration of the second impurity region (243) is greater than a doping concentration of the first impurity region (241) and a doping concentration of the second N-well region (210) (see Son, Fig.3 as shown above and ¶ [0067]- ¶ [0068]).  
Regarding Claim 3: Son as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Son and Lai further teaches wherein a doping concentration of the second N-well region (175) is greater than a doping concentration of the first N-well region (170) (note: the dopant concentration of the drain well 175 is between the second S/D region 140/130 and drift well 170) (see Lai, Fig.1 as shown above, ¶ [0021],¶ [0026], ¶ [0031], ¶ [0033], and ¶ [0035]). 
Regarding Claim 4: Son as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Son and Lai further teaches wherein one side surface of the second N-well region (175) adjacent to the gate electrode (290/126) is spaced apart from the first side surface of the gate electrode (290) adjacent to the second N-well region (175) in a horizontal direction by a first distance (Do), when viewed from above (see Son, Fig.3 as shown above and see Lai, Fig.1 as shown above), and 
the horizontal direction is parallel to the upper surface of the substrate (SUB) (see Son, Fig.3 as shown above and see Lai, Fig.1 as shown above).  
Regarding Claim 5: Son as modified teaches a semiconductor device as set forth in claim 4 as above. The combination of Son and Lai further teaches wherein the first distance (Do) is less than about 1.5 µm (about 1.0 µm or less) (see Lai, Fig.1 as shown above and ¶ [0036]).
The combination of Son and Lai further teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the first distance (Do) through routine experimentation and optimization to obtain superior ESD performance because the first distance (Do) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Regarding Claim 6: Son as modified teaches a semiconductor device as set forth in claim 4 as above. The combination of Son and Lai further teaches wherein the first distance (Do) is in a range from about 0.1 µm to about 0.3 µm (about 1.0 µm or less) (see Lai, Fig.1 as shown above and ¶ [0036]).
The combination of Son and Lai further teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the first distance (Do) through routine experimentation and optimization to obtain superior ESD performance because the first distance (Do) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Regarding Claim 7: Son as modified teaches a semiconductor device as set forth in claim 4 as above. The combination of Son and Lai further teaches wherein the first N-well region (170) has a larger width than the second N-well region (175) (see Lai, Fig.1 as shown above). 
Regarding Claim 8: Son as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Son and Lai further teaches wherein a distance between the upper surface of the substrate (SUB) and a lower surface of the first N-well region is greater than a distance between the upper surface of the substrate (SUB) and the lower surface of the separation region (IS) (see Son, Fig.3 as shown above), and 
a portion of the first N-well region overlaps the separation region (IS) in the vertical direction (see Son, Fig.3 as shown above). 
Regarding Claim 9: Son as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Son and Lai further teaches wherein the electrostatic discharge protection element (120) further comprises: 
a first parasitic BJT in which the first N-well region (170) operates as an emitter, the P-well region (220/165) operates as a base, and the second region (S) operates as a collector (see Son, Fig.3 as shown above and see Lai, Fig.1 as shown above); 
a second parasitic BJT in which the first impurity region (241/140) operates as an emitter, the P-well region (220/165) operates as a base, and the second region (S) operates as a collector (see Son, Fig.3 as shown above and see Lai, Fig.1 as shown above); and
a third parasitic BJT in which the second N-well region (175) operates as an emitter, the P-well region (220/165) operates as a base, and the second region (S) operates as a collector (see Son, Fig.3 as shown above and see Lai, Fig.1 as shown above). 
Regarding Claim 10: Son as modified teaches a semiconductor device as set forth in claim 1 as above. The combination of Son and Lai further teaches wherein the electrostatic discharge protection element (120) further comprises: 
a P-type impurity region (167/second polarity type doped regions) surrounding the first region (D) and the second region (S) (see Lai, Fig.1 as shown above and ¶ [0028]);
a first contact plug (CP) electrically connected to the first region (243) (see Son, Figs.1 and 3 as shown above); 
a second contact plug (CP) electrically connected to the second region (S) (see Son, Figs.1 and 3 as shown above); 
a third contact plug electrically connected to the P-type impurity region (167) (see Lai, Fig.1 as shown above);
a fourth contact plug (CL2) electrically connected to the gate electrode (290) (see Son, Figs.1 and 3 as shown above); 
a first metal line (ML) on the first contact plug (CP) and electrically connected to the first region (D) through the first contact plug (CP) (see Son, Figs.1 and 3 as shown above); and 
a second metal line commonly connecting the second to fourth contact plugs and applying a ground voltage to the second region (S), the P-type impurity region (167), and the gate electrode (126) through the second to fourth contact plugs (see Lai, Fig.1 as shown above), 
the first metal line (ML) is electrically connected to the first pad (see Son, Figs.1 and 3 as shown above), 
the second metal line is electrically connected to the second pad (134) (see Lai, Fig.1 as shown above),
a depth of the first region (D) from the upper surface of the substrate (SUB) is larger than a depth of the second region (S) from the upper surface of the substrate (SUB) (see Son, Fig.3 as shown above), 
a depth of the third impurity region (245) from the upper surface of the substrate (SUB) is less than a depth of the second N-well region (210) from the upper surface of the substrate (SUB) (see Son, Fig.3 as shown above), 
the first contact plug (CP) is in contact with the second impurity region (243) in the first region (D) (see Son, Fig.3 as shown above), and 
the second contact plug (CP) is in contact with the fourth impurity region (247) in the second region (S) (see Son, Fig.3 as shown above).  
Regarding Claim 15: Son discloses a semiconductor device (see Son, Figs.1 and 3 as shown above and ¶ [0005]) comprising: 
a substrate (SUB) including a P-well region (220) (see Son, Fig.3 as shown above and ¶ [0066]- ¶ [0068]); 
a gate electrode (290) on the substrate (SUB) (see Son, Fig.3 as shown above); and 
a first region (D) and a second region (S) formed in the substrate (SUB) on opposite sides adjacent to the gate electrode (290) (see Son, Fig.3 as shown above), 
wherein the first region (D) includes a first N-well region (210) in the substrate (SUB) and a second N-well region (210) (210, note: the separable second N- well region and first N-well region is obvious over the integral N-well region 210 because making separable second N- well region and first N-well region is not sufficient by itself to patentably distinguish over an otherwise integral N-well region 210 unless there are new or unexpected results), a first impurity region (241), and a second impurity region (243) in the first N-well region (see Son, Fig.3 as shown above and ¶ [0066]- ¶ [0068]), 
the second region (S) includes a third impurity region (245) in the substrate (SUB) and a fourth impurity region (247) in the third impurity region (245) (see Son, Fig.3 as shown above and ¶ [0066]- ¶ [0068]), 
a doping concentration of the second impurity region (243) is greater than a doping concentration of the second N-well region (210) (see Son, Fig.3 as shown above and ¶ [0066]- ¶ [0068]).
Son is silent upon explicitly disclosing a separable N-well regions for NMOS transistor, wherein the first region includes a first N-well region in the substrate, a second N- well region in the first N-well region;
wherein a doping concentration of the second N-well region is greater than a doping concentration of the first N-well region.
Before effective filing date of the claimed invention the disclosed separable N-well region for NMOS transistor were known in order to obtain superior ESD performance.
For support see Lai, which teaches a separable N-well regions (170/175) for NMOS transistor/first polarity type device, wherein the first region (D) includes a first N-well region (170) in the substrate (105/160), a second N- well region (175) in the first N-well region (170) (see Lai, Fig.1 as shown above, ¶ [0003], ¶ [0021],¶ [0026], ¶ [0031], ¶ [0033], ¶ [0035], and ¶ [0038]- ¶ [0039]);
wherein a doping concentration of the second N-well region (175) is greater than a doping concentration of the first N-well region (170) (note: the dopant concentration of the drain well 175 is between the second S/D region 140/130 and drift well 170) (see Lai, Fig.1 as shown above, ¶ [0003], ¶ [0021],¶ [0026], ¶ [0031], ¶ [0033], ¶ [0035], and ¶ [0038]- ¶ [0039]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Son and Lai to enable a separable N-well regions (170/175) for NMOS transistor/first polarity type device, wherein the first region (D) includes a first N-well region (170) in the substrate (105/160), a second N- well region (175) in the first N-well region (170) step of Son to be performed according to the teachings of Lai because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed separable N-well regions (170/175) step of Son and art recognized suitability for obtain superior ESD performance has been recognized to be motivation to combine.   MPEP § 2144.07.
Regarding Claim 16: Son as modified teaches a semiconductor device as set forth in claim 15 as above. The combination of Son and Lai further teaches wherein the second N-well region (175) does not overlap the gate electrode (126) in a vertical direction, and the vertical direction is perpendicular to an upper surface of the substrate (see Lai, Fig.1 as shown above).  
Regarding Claim 17: Son as modified teaches a semiconductor device as set forth in claim 15 as above. The combination of Son and Lai further teaches wherein one side surface of the second N-well region (175) adjacent to the gate electrode (126) is spaced apart from one side surface of the gate electrode (126) adjacent to the second N-well region (175) in a horizontal direction by a first distance (Do), when viewed from above, the horizontal direction is parallel to an upper surface of the substrate (see Lai, Fig.1 as shown above), and 
the first distance (Do) is in a range from about 0.1 µm to about 1.4 µm (about 1.0 µm or less) (see Lai, Fig.1 as shown above and ¶ [0036]).
The combination of Son and Lai further teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the first distance (Do) through routine experimentation and optimization to obtain superior ESD performance because the first distance (Do) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Regarding Claim 18: Son as modified teaches a semiconductor device as set forth in claim 15 as above. The combination of Son and Lai further teaches wherein a first contact plug (CP) electrically connected to the second impurity region (243/140) (see Son, Figs.1 and 3 as shown above and see Lai, Fig.1 as shown above); 
a second contact plug (CP) electrically connected to the fourth impurity region (247/130) (see Son, Figs.1 and 3 as shown above and see Lai, Fig.1 as shown above); 
a third contact plug (VSS) electrically connected to the P-well region (220/SUB/165) (see Son, Figs.1 and 3 as shown above and see Lai, Fig.1 as shown above); 
a fourth contact plug (CL2) electrically connected to the gate electrode (290/126) (see Son, Figs.1 and 3 as shown above and see Lai, Fig.1 as shown above); 
a first metal line (ML/144) electrically connected to the second impurity region (243/140) through the first contact plug (CP) and extending in one direction on the substrate (SUB) (see Son, Figs.1 and 3 as shown above and see Lai, Fig.1 as shown above); and 
a second metal line (ML/134) electrically connected to the fourth impurity region (247/130) and the P-well region (220/165) through the third and fourth contact plugs (VSS/CL2) and extending in the one direction on the substrate (SUB) (see Son, Figs.1 and 3 as shown above and see Lai, Fig.1 as shown above).  
Regarding Claim 19: Son discloses a semiconductor device (see Son, Figs.1 and 3 as shown above and ¶ [0005]) comprising: 
an electrostatic discharge protection element (120) (see Son, Figs.1 and 3 as shown above); and 
an internal integrated circuit (110) electrically connected to the electrostatic discharge protection element (120) (see Son, Figs.1 and 3 as shown above), 8Atty. Dkt. No. 15202-000174-US U.S. Application No. 16/986,533 
wherein the electrostatic discharge protection element (120) comprises: 
a P-well region (220) in a substrate (SUB) (see Son, Fig.3 as shown above); 
a gate electrode (290) on the substrate (SUB) (see Son, Fig.3 as shown above); and 
a first region (D) and a second region (S) formed in the substrate on opposite sides adjacent to the gate electrode (290) (see Son, Fig.3 as shown above), 
the first region (D) includes a first N-well region (210) in the substrate (SUB) and a second N-well region (210) (210, note: the separable second N- well region and first N-well region is obvious over the integral N-well region 210 because making separable second N- well region and first N-well region is not sufficient by itself to patentably distinguish over an otherwise integral N-well region 210 unless there are new or unexpected results), a first impurity region (241), and a second impurity region (243) in the first N- well region (210) (see Son, Fig.3 as shown above and ¶ [0066]- ¶ [0068]), 
the second region (S) includes a third impurity region (245) in the substrate (SUB) and a fourth impurity region (247) in the third impurity region (245) (see Son, Fig.3 as shown above and ¶ [0066]- ¶ [0068]), 
the electrostatic discharge protection element (120) includes a plurality of parasitic BJTs (note: the doping concentration of the first and the second regions (D/S) reduced from top to bottom toward the substrate SUB; therefore, a plurality of parasitic BJT/npn transistor will be created due to the difference of doping concentration) (see Son, Figs.1 and 3 as shown above),
wherein in the plurality of parasitic BJTs, the P-well region (220) operates as a base and the second region (S) operates as a collector (see Son, Figs.1 and 3 as shown above), and 
wherein the plurality of parasitic BJTs comprise: 
at least one first parasitic BJTs allowing current to flow from the first N- well region (210) to the second region (S) by operating the first N-well region (210) as a collector (see Son, Fig.3 as shown above); 
at least one second parasitic BJTs allowing current to flow from the first impurity region (241) to the second region (S) by operating the first impurity region (241) as a collector (see Son, Fig.3 as shown above); and 
at least one third parasitic BJTs allowing current to flow from the second N-well region (210) to the second region (S) by operating the second N-well region (210) as a collector (see Son, Fig.3 as shown above).  
Son is silent upon explicitly disclosing a separable N-well regions for NMOS transistor, wherein the first region includes a first N-well region in the substrate, a second N- well region in the first N-well region;
wherein a doping concentration of the second N-well region is greater than a doping concentration of the first N-well region.
Before effective filing date of the claimed invention the disclosed separable N-well region for NMOS transistor were known in order to obtain superior ESD performance.
For support see Lai, which teaches a separable N-well regions (170/175) for NMOS transistor/first polarity type device, wherein the first region (D) includes a first N-well region (170) in the substrate (105/160), a second N- well region (175) in the first N-well region (170) (see Lai, Fig.1 as shown above, ¶ [0003], ¶ [0021],¶ [0026], ¶ [0031], ¶ [0033], ¶ [0035], and ¶ [0038]- ¶ [0039]);
wherein a doping concentration of the second N-well region (175) is greater than a doping concentration of the first N-well region (170) (note: the dopant concentration of the drain well 175 is between the second S/D region 140/130 and drift well 170) (see Lai, Fig.1 as shown above, ¶ [0003], ¶ [0021],¶ [0026], ¶ [0031], ¶ [0033], ¶ [0035], and ¶ [0038]- ¶ [0039]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Son and Lai to enable a separable N-well regions (170/175) for NMOS transistor/first polarity type device, wherein the first region (D) includes a first N-well region (170) in the substrate (105/160), a second N- well region (175) in the first N-well region (170) step of Son to be performed according to the teachings of Lai because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed separable N-well regions (170/175) step of Son and art recognized suitability for obtain superior ESD performance has been recognized to be motivation to combine.   MPEP § 2144.07.
Regarding Claim 20: Son as modified teaches a semiconductor device as set forth in claim 19 as above. The combination of Son and Lai further teaches wherein a doping concentration of the first impurity region (140) is greater than a doping concentration of the second N-well region (175) (note: the dopant concentration of the drain well 175 is between the second S/D region 140/130 and drift well 170) ( see Lai, Fig.1 as shown above, ¶ [0021],¶ [0026], ¶ [0031], ¶ [0033], and ¶ [0035]), 
the doping concentration of the second N-well region (175) is greater than a doping concentration of the first N-well region (170) (see Lai, Fig.1 as shown above, ¶ [0021],¶ [0026], ¶ [0031], ¶ [0033], and ¶ [0035]), 
one side surface of the first impurity region (140) adjacent to the gate electrode (126) is spaced apart from the second region (130/S) by a first distance (see Lai, Fig.1 as shown above), and 
one side surface of the second N-well region (175) adjacent to the gate electrode (126) is spaced apart from the second region (130/S) by a second distance larger than the first distance (see Lai, Fig.1 as shown above). 
Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (U.S. 2011/0292553 A1, hereinafter refer to Son) and Lai et al. (U.S. 2013/0207179 A1, hereinafter refer to Lai) as applied to claim 10 above, and further in view of Sakurai et al. (U.S. 2014/0175552 A1, hereinafter refer to Sakurai).
Regarding Claim 11: Son as modified teaches a semiconductor device as applied to claim 10 above. The combination of Son and Lai further teaches wherein the internal integrated circuit (110) includes a plurality of transistors, each of the plurality of transistors includes a circuit active region, a circuit gate electrode on the circuit active region, a circuit gate dielectric layer between the circuit gate electrode and the substrate, and circuit source/drain regions on the circuit active region on opposite sides adjacent to the circuit gate electrode (note: the prior art internal integrated circuit 110 necessarily requires the recited elements, for support see Sakurai, Figs.1 and 3-4 and ¶ [0019]) (see Son, Fig.1 as shown above), 
the plurality of transistors include a first transistor (see Son, Fig.1 as shown above), 
a circuit gate electrode of the first transistor has a smaller width than a width of the gate electrode of the electrostatic discharge protection element (see Son, Fig.1 as shown above), and 
a circuit gate dielectric layer of the first transistor has a smaller thickness than a thickness of the gate dielectric layer of the electrostatic discharge protection element (see Son, Fig.1 as shown above).  
Regarding Claim 12: Son as modified teaches a semiconductor device as set forth in claim 11 as above. The combination of Son, Lai, and Sakurai further teaches wherein a circuit source region among the circuit source/drain regions (P-type diffusion region/N-type diffusion region) of the internal integrated circuit is electrically connected to the second region of the electrostatic discharge protection element through the second metal line (see Son, Fig.1 as shown above and see Sakurai, Figs.1 and 3-4 and ¶ [0019]). 
Regarding Claim 13: Son as modified teaches a semiconductor device as set forth in claim 11 as above. The combination of Son, Lai, and Sakurai is silent upon explicitly disclosing wherein a width of each of the circuit source/drain regions of the internal integrated circuit is less than a width of the second impurity region and a width of the fourth impurity region of the electrostatic discharge protection element.
However, the combination of Son, Lai, and Sakurai teaches wherein a width of each of the circuit source/drain regions (P-type diffusion region/N-type diffusion region) of the internal integrated circuit is equal to a width of the second impurity region (21) and a width of the fourth impurity region (21) of the electrostatic discharge protection element (see Sakurai, Figs.1 and 3 and ¶ [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the width of each of the circuit source/drain regions (P-type diffusion region/N-type diffusion region) and the width of the second impurity region (21) because the width of each of the circuit source/drain regions (P-type diffusion region/N-type diffusion region) and the width of the second impurity region (21) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896